Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2020/0041979; hereinafter Yamada) in view of Yamada et al. (US 2020/0348657; hereinafter ‘657).
Regarding Claim 1:
Yamada discloses a press working simulator that simulates and checks operation of a press working system comprising a robot that transfers a workpiece and a press machine that works the workpiece while holding the workpiece between dies (Yamada, Fig. 1), the press working simulator comprising: 
a robot program storage section that stores a robot program that instructs the robot how to move (Yamada, Para. [0039], Yamada discloses a memory storing a control program defining operation procedures of a conveyance apparatus (i.e. robot)); 
a press program storage section that stores a press program that instructs the press machine how to move (Yamada, Para. [0039], Yamada discloses a memory storing a control program defining operation procedures of a press apparatus); 
a model placing section that places three-dimensional models of the workpiece, the robot, and the press machine in a virtual space (Yamada, Para. [0018], Yamada discloses the shape model generating unit generates a three-dimensional shape of the work, press machine, and conveyance apparatus (i.e. robot)); 
a press movement processing section that causes the three-dimensional model of the press machine to move according to the press program (Yamada, Para. [0019], Yamada discloses simulating operations of the press machines); and 
a robot movement processing section that causes the three-dimensional model of the robot to move according to the robot program (Yamada, Para. [0019], Yamada discloses simulating operations of the conveyance apparatuses (i.e. robot)).  
Yamada fails to explicitly discloses a profile data setting section that causes the press program storage section to store the press program according to profile data that dynamically records what position the dies are in from the press machine at each time point as the press machine is actually moved.
‘657, in the same field of endeavor of robotic system simulation, discloses a profile data setting section that causes the press program storage section to store the press program according to profile data that dynamically records what position the dies are in from the press machine at each time point as the press machine is actually moved (‘657, Para. [0056-0057], [0088], ‘657 discloses a primary storage device stores coordinates of the positions of the apparatus with a sampling rate determined by the scan time setting unit, with the actual motions of the press machine are stored for the current operation, see Para. [0073]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the simulator as disclosed by Yamada to include explicitly stored positions of the apparatus as a function of time as disclosed by ‘657  in order to calculate and compare the differences between the simulation and operation of the apparatuses, (‘657, Para. [0092]).
Regarding Claim 2:
Yamada further discloses further comprising a press program modification section that modifies the press program according to any difference between press machine movement conditions to be checked and press machine movement conditions under which the profile data is recorded (Yamada, Para. [0195], Yamada discloses the interference check unit detects interference between the work, conveyance apparatus (i.e. robot), and the press machine and modifies the simulation process by stopping the simulation process and explicitly indicates the collision).  
Regarding Claim 3:
Yamada further discloses an interference detection section that detects interference between the three-dimensional models of the workpiece, the robot, and the press machine (Yamada, Para. [0019-0020], [0065], Yamada discloses an interference check unit that detects interference between the work, conveyance apparatus (i.e. robot), and the press machine); and 
a robot program modification section that modifies the robot program to prevent interference detected by the interference detection section (Yamada, Para. [0195], Yamada discloses the interference check unit detects the presence of a collision and modifies the simulation process by stopping the simulation process and explicitly indicates the collision).
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of ‘657 and in further view of Sekiyama et al. (US 2014/0277737; hereinafter Sekiyama) .
Regarding Claim 4:
The combination of Yamada and ‘657 discloses the press working simulator according to claim 3.
The combination of Yamada and ‘657 fail to explicitly disclose the robot program modification section changing coordinates of a target position Qn+1 of the robot if the interference detection section detects interference during travel of the three-dimensional model of the robot from a target position Qn of the robot to the target position Qn+1.
Sekiyama, in the same field of endeavor of robotic controls, Sekiyama discloses the robot program modification section changing coordinates of a target position Qn+1 of the robot if the interference detection section detects interference during travel of the three-dimensional model of the robot from a target position Qn of the robot to the target position Qn+1 (Sekiyama, Para. [0097-0098], Sekiyama discloses the modified motion program determines an interference and adjust the trajectory of the robot to a new point (Qn+1) during the first trajectory performed by the robot).
Regarding Claim 8:
The combination of Yamada and ‘657 discloses the press working simulator according to claim 4.
The combination of Yamada and ‘657 fail to explicitly disclose the robot program modification section changing the coordinates of the target position Qn+1 by shifting the target position Qn+1 in a direction toward the target position Qn.
Sekiyama, in the same field of endeavor of robotic controls, Sekiyama discloses the robot program modification section changing the coordinates of the target position Qn+1 by shifting the target position Qn+1 in a direction toward the target position Qn (Sekiyama, Para. [0097-0098], Sekiyama discloses the modified motion program determines an interference and adjust the trajectory of the robot to a new point (Qn+1) during the first trajectory performed by the robot, with the new position (see at least Fig. 14 Element B2) being shifted towards a direction of the first position).
Regarding Claim 9:
The combination of Yamada and ‘657 discloses the press working simulator according to claim 4.
The combination of Yamada and ‘657 fail to explicitly disclose the press working simulator according to claim 4, the robot program modification section changing the coordinates of the target position Qn+1 by shifting the target position Qn+1 in a direction toward a next target position Qn+2 of the robot.
the press working simulator according to claim 4, the robot program modification section changing the coordinates of the target position Qn+1 by shifting the target position Qn+1 in a direction toward a next target position Qn+2 of the robot (Sekiyama, Para. [0097-0098], Sekiyama discloses the modified motion program determines an interference and adjust the trajectory of the robot to a new point (Qn+1) during the first trajectory performed by the robot, with the new position (see at least Fig. 14 Element B1) being shifted towards a direction of the end position (Qn+2)).
Allowable Subject Matter
Claims 5-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive.
The applicant’s arguments regarding claim 1 argue the cited art fails to disclose dynamically recording what position the dies are in from the press machine as the press machine is actually used. However, the examiner respectfully disagrees. The cited art ‘657 discloses the transport motions, tilting motions, and states of the press machine as it performs the pressing operation are stored in the primary storage device, see at least Para. [0032], [0061], and/or [0072-0073], with the plurality of motions of the press devices being interpreted to at least disclose the position of the dies of the press machine. Therefore the argued limitations are disclosed by the cited art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kaneko et al. (US 2013/0104613) – discloses a servo transfer press system which includes a reference interference diagram storage section.
Suzuki (US 2018/0290198) – discloses an operation control device for a press line, and an interference determination for the first and second press machines.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664